              Case 1:17-cv-09023-RA Document 78 Filed 11/19/20 Page 1 of 7

                                                                 USDC-SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC#:
                                                                 DATE FILED:
 MACQUARIE HOLDINGS (U.S.A.), INC.,

                             Petitioner,
                                                                    17-CV-9023 (RA)
                        v.                                        MEMORANDUM
                                                                OPINION AND ORDER
 KHRISTINA MCLAUGHLIN,

                             Respondent.



RONNIE ABRAMS, United States District Judge:

       Petitioner Macquarie Holdings (U.S.A.), Inc. (“Macquarie”) seeks confirmation of an arbitration

award entered against Respondent Khristina McLaughlin. McLaughlin does not oppose the petition. For

the reasons that follow, the petition is granted.

                                             BACKGROUND

       Macquarie is a Delaware-based investment banking and diversified financial services group.

McLaughlin is a former employee of Macquarie.

       McLaughlin became an employee of Macquarie in February 2012, when she signed an

employment agreement which contained an annexed arbitration agreement. Dkt. 75 Ex. C at 27–38.

These agreements were renewed in May 2017, when McLaughlin assumed a new role as “Head of US

Sales, Cash Equities.” Id. at 12. The “Employment Agreement” and annexed “Arbitration Agreement”

executed between McLaughlin and Macquarie in May 2017 were materially identical to the ones signed

in 2012. Id. at 12–25. The Arbitration Agreement provided that “all claims relating to [McLaughlin’s]

employment” would be resolved in “strictly confidential” arbitration between the parties. Id. at 22–23.

       On November 17, 2017, McLaughlin filed a complaint in this Court asserting claims for sexual

harassment, discrimination, and retaliation against Macquarie. McLaughlin sought $20,000,000 in
              Case 1:17-cv-09023-RA Document 78 Filed 11/19/20 Page 2 of 7



compensatory damages and $20,000,000 in punitive damages. Dkt. 1. Soon after, Macquarie moved to

seal the complaint and compel arbitration pursuant to the Arbitration Agreement. Dkt. 2. On August 7,

2018, this Court granted Macquarie’s petition to compel arbitration and stayed this action pending the

outcome of the arbitration. Dkt. 53.

        The parties conducted arbitration in front of Arbitrator William Kandel on 29 non-consecutive

days from October 29, 2018 to May 16, 2019. Chin Declaration, Dkt. 75, ¶ 16. On April 17, 2019, the

arbitrator issued a decision titled “Rulings on Sexual Harassment,” Dkt. 75 Ex. G, dismissing

McLaughlin’s claims of sexual harassment and retaliation and reserving decision on Macquarie’s request

for sanctions until a more complete record could be developed. Id. at 20.

        On July 11, 2019, the arbitrator issued a decision titled “Rulings on Breach of Contract by

McLaughlin and Retaliation by Macquarie.” Dkt. 75 Ex. H. The Arbitrator found that McLaughlin

breached the arbitration agreement between the parties based on her filing of a complaint in this Court,

and was therefore liable for

        (a) Macquarie’s attorneys’ fees and expenses incurred from court proceedings related to
        the Complaint, because this dispute was contractually committed to arbitration; and (b)
        Macquarie’s attorneys’ fees and expenses incurred trying to prove damage to its business
        directly attributable to McLaughlin’s breach of her contractual obligations of
        confidentiality and to pursue confidential arbitration.

Id. at 12. The arbitrator further held that McLaughlin had been unable to prove any unlawful

retaliation on the part of Macquarie. Id. at 23.

        On September 22, 2019, the arbitrator issued another decision, this one titled “Rulings on

Attorney’s Fees I.” Dkt. 75 Ex. J. In this decision, the arbitrator granted Macquarie’s request for

$69,419.50 in attorneys’ fees as a result of McLaughlin’s breach of contract and the resulting time

Macquarie spent “trying to prove the economic impact of the McLaughlin-generated adverse publicity.”

Id. at 1, 5. The arbitrator denied Macquarie’s request for an additional $16,215.88 in attorneys’ fees on

the basis of insufficient specificity. Id. at 5.


                                                       2
                Case 1:17-cv-09023-RA Document 78 Filed 11/19/20 Page 3 of 7



         On October 2, 2019, the arbitrator issued a third decision, this one titled “Rulings on Attorney’s

Fees II – Sanctions.” Dkt. 75 Ex. K. In this decision, the arbitrator made several rulings about

McLaughlin’s conduct throughout this case, finding that she and her attorneys had made “false and

misleading allegations,” frivolous arguments, and had spoliated evidence with the intent of depriving

Macquarie of relevant information. Id. at 4, 8. The arbitrator thus determined that Macquarie’s motion

for sanctions under Federal Rules of Civil Procedure 11 and 37, as well as under Christiansburg Garment

Co. v. EEOC, 434 U.S. 412 (1978), should be granted, and a hearing was scheduled to decide

Macquarie’s fee application in light of the decision. Id. at 11.

         Lastly, on February 5, 2020, the arbitrator issued two final rulings, titled “Reasons for Sanctions

in Final Award,” Dkt. 75 Ex. M, and “Final Award,” Dkt. 75 Ex. L. In the ruling titled “Reasons for

Sanctions in Final Award,” the arbitrator—after further explaining the basis for the sanctions against

McLaughlin as well as his authority to issue them—ordered that McLaughlin pay Macquarie $60,000 in

sanctions, to be paid in in quarterly installments of $5,000. Dkt. 75 Ex. M at 15—16. 1 In the Final

Award, the arbitrator incorporated his previous rulings into a full and final resolution of all matters raised

and terminated the arbitration. Dkt. 75 Ex. L, ¶ 1–2, 6–8.

         On July 8, 2020, Macquarie brought this timely petition to confirm the arbitration award under

the Federal Arbitration Act, 9 U.S.C. § 9. McLaughlin filed no opposition to the petition.




                                             STANDARD OF REVIEW




1
 Recognizing that a central goal of Rule 11 sanctions is to deter misconduct, the arbitrator also set forth mechanisms through
which these sanctions could be adjusted in response to McLaughlin’s conduct. Dkt. 75 Ex. M at 15–16. For example, the
decision provided that if McLaughlin demonstrated to a third-party administrator that she was “diligen[tly] seeking or
obtaining gainful employment,” the total sanctions award would be reduced. Id. at 16. On the other hand, if she again
breached the Arbitration Agreement’s confidentiality requirement, the entire $60,000 would become immediately due in full.
Id. at 15.

                                                                  3
              Case 1:17-cv-09023-RA Document 78 Filed 11/19/20 Page 4 of 7



       The Federal Arbitration Act provides that any party to an arbitration may petition for an order

confirming an arbitration award, and that a court “must grant such an order unless the award is vacated,

modified, or corrected[.]” 9 U.S.C. § 9. Such an order gives the arbitration award “force and effect,” as

“arbitration awards are not self-enforcing.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir.

2006) (alteration and internal quotation marks omitted).

        “The role of a district court in reviewing an arbitration award is ‘narrowly limited’ and

‘arbitration panel determinations are generally accorded great deference under the Federal Arbitration

Act.’” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 103 (2d Cir.

2013) (alteration omitted) (quoting Tempo Shain Corp. v. Bertek, Inc., 120 F.3d 16, 19 (2d Cir. 1997));

see also Landy Michaels Realty Corp. v. Local 32B 32J, Serv. Emps. Int’l Union, AFL-CIO, 954 F.2d

794, 797 (2d Cir. 1992) (“[A]n arbitration award should be enforced, despite a court’s disagreement with

it on the merits, if there is a barely colorable justification for the outcome reached.” (quoting Andros

Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir. 1978)) (internal quotation

marks omitted)). The court’s inquiry here “focuses on whether the arbitrators had the power, based on

the parties’ submissions or the arbitration agreement, to reach a certain issue, not whether the arbitrators

correctly decided that issue.” DiRussa v. Dean Witter Reynolds, Inc., 121 F.3d 818, 824 (2d Cir. 1997).

Courts are restrained in this way “in order to avoid undermining the twin goals of arbitration, namely,

settling disputes efficiently and avoiding long and expensive litigation.” Folkways Music Publrs., Inc.

v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993).

       The petition to confirm arbitration in this case is not contested by McLaughlin. An unopposed

motion to confirm an arbitration should be “treated as akin to a motion for summary judgment based on

the movant’s submissions.” D.H. Blair, 462 F.3d at 109. “Even when a motion for summary judgment

is unopposed, the district court is not relieved of its duty to decide whether the movant is entitled to




                                                         4
               Case 1:17-cv-09023-RA Document 78 Filed 11/19/20 Page 5 of 7



judgment as a matter of law.” Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir.

2004).

                                                DISCUSSION

         The Court agrees with Macquarie that the award should be confirmed.

         As an initial matter, Macquarie has demonstrated that arbitration was appropriate in this case.

The Arbitration Agreement between the parties required McLaughlin to settle “any and all claims

relating to [her] employment” via “strictly confidential” arbitration.         Dkt. 75 Ex. C at 22–23.

McLaughlin’s allegations of sexual harassment, discrimination, and retaliation by Macquarie clearly fall

clearly within the broad category of “claims relating to [her] employment,” and arbitration was thus the

proper venue for this dispute.

         This Court also finds that the arbitrator acted within the scope of his authority in deciding these

claims and crafting his award. The Arbitration Agreement provides that “[t]he arbitrator shall have the

power to award all remedies that could be awarded by a court or administrative agency in accordance

with the governing and applicable substantive law relating to covered claims[.]” Id. at 37. The award

granted by the arbitrator to Macquarie—payment of attorney’s fees and sanctions under Federal Rules

of Civil Procedure 11 and 37, as well as under Christiansburg Garment—are all remedies “that could be

awarded by a court … in accordance with the governing and applicable substantive law relating to

covered claims[.]” Dkt. 75, Ex. C at 37. See also Reliastar Life Ins. Co. v. EMC Nat’l Life Co., 564

F.3d 81, 87 (2d Cir. 2009) (finding that “the underlying purposes of arbitration, i.e., efficient and swift

resolution of disputes without protracted litigation, could not be achieved but for good faith arbitration

by the parties” and that “sanctions, including attorney's fees, are appropriately viewed as a remedy within

an arbitrator's authority to effect the goals of arbitration.”).

         Further, Macquarie has submitted sufficient evidence demonstrating that the arbitrator’s award

of sanctions is appropriate in light of the conduct of McLaughlin and her attorneys throughout this action.


                                                           5
             Case 1:17-cv-09023-RA Document 78 Filed 11/19/20 Page 6 of 7



Despite the fact that “the arbitration shall be strictly confidential,” Dkt. 75, Ex. C at 36, McLaughlin

filed a public complaint in this Court, in clear violation of the agreement. The arbitrator appropriately

found that “responsibility for . . . breaching the Arbitration Agreement and filing the Complaint rests

squarely with McLaughlin,” Dkt. 75, Ex. H at 8, and thus determined that McLaughlin was liable for

those attorneys’ fees Macquarie incurred while defending the action in federal court. Id. at 9.

       It is less clear whether sanctions would be appropriate if McLaughlin had simply filed this

complaint in contravention of the Arbitration Agreement, but thereafter acquiesced to arbitration. See,

e.g., Optimus Communs. v. MPG Assocs., 841 F. Supp. 2d 722, 726–27 (E.D.N.Y. 2012) (finding that,

despite plaintiff’s “objectively unreasonable” claims that an arbitration agreement did not cover a

contract dispute, sanctions were not warranted, as the “two-step” analysis required in determining

whether an arbitration agreement is applicable to a given dispute may sometimes lead to an erroneous

result). But here, McLaughlin did not simply file this complaint and oppose Macquarie’s motion to

compel arbitration (Dkt. 26); more concerningly, the arbitrator found that McLaughlin and her attorneys

made “false and misleading allegations,” presented frivolous arguments, and spoliated evidence with the

intent of depriving Macquarie of relevant information. Dkt. 75 Ex. K at 4–12. This conduct clearly

exposed her to the possibility of sanctions. See SEC v. Smith, 710 F.3d 87, 97 (2d Cir. 2013) (“Under

Rule 11(c)(3) … sanctions are appropriate where an individual has made a false statement to the court

and has done so in bad faith.”); West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)

(noting that sanctions under Rule 37 can be a proper remedy for spoliation of evidence and that “the

applicable sanction should be molded to serve the prophylactic, punitive, and remedial rationales

underlying the spoliation doctrine.”). Consistent with the strong deference that Second Circuit precedent

generally shows arbitrators, this Court finds that the sanctions issued by the arbitrator are a reasonable

remedy for McLaughlin’s conduct.




                                                        6
                Case 1:17-cv-09023-RA Document 78 Filed 11/19/20 Page 7 of 7



         Finally, the amount that McLaughlin owes is not in dispute. The arbitrator determined that

Macquarie incurred $69,419.50 in attorneys’ fees responding to McLaughlin’s original public filing in

this Court and “trying to prove the economic impact of the McLaughlin-generated adverse publicity.”

Dkt. 75 Ex. J at 1, 5. The arbitrator further determined that McLaughlin owed up to $60,000 in

sanctions. 2 Dkt. 75 Ex. M at 16–17. There is no evidence to suggest that this amount is incorrect or that

the arbitrator exceeded his authority in determining this value. Nor has McLaughlin disputed these

numbers.

                                                    CONCLUSION

         Accordingly, the petition to confirm the arbitration award is granted. The Clerk of Court is

directed to enter judgment in the amount of $69,419.50 in attorney’s fees, with an additional $60,000 in

sanctions. The Clerk of the Court is also respectfully directed to close this case.

Dated:      November 19, 2020
            New York, New York

                                                           RONNIE ABRAMS
                                                           United States District Judge




2
 This Court approves the full amount of sanctions awarded, with the understanding that McLaughlin may be permitted to
pay substantially less if she, inter alia, demonstrates “diligence seeking or obtaining gainful employment.” . See Dkt. 75 Ex.
M at 15–16.

                                                                  7
